Title: To George Washington from Timothy Bloodworth, 7 August 1790
From: Bloodworth, Timothy
To: Washington, George



Sir
August 7th 1790

In compliance to repeated applications, I beg leave to Mention to the President of The United States som Carecters, who are Candidates for the Commissioner of Loans, in the State of North Carolina. Viz. Mr Abisha Thomas, now agent for setling accounts with the United States, the abilities of this Gentleman is generally Acknowledged. Mr Moore from North Carolina, whose Carrecter & Abilities are also unquestionable. Mr Binford with whome my acquaintance is but superficial, but am inform’d he is a Carrecter of known abilities. these Gentlemen have made application for recommendation. Mr Barry Grove of Fayette have signified in conversation his wilingness to accept the appointment, thiss Gentlemans Fortune, & Carrecter, are favourable to the appointment, his situation is at the present seat of Government, in that State. Hope You will pardon my freedom in Mentioning Mr Samuel Ashe Junr son of Judge Ashe, whose Carrecter I will venture to affirm are inferior to non in that State, who suffered in defence of his Country at the Capture of Charls Town, with a degree of fortitude that does him honour, & I flatter myself he would fill with dignity any appointment. With due regard to the Dignity of your Person, & Exalted Station, I remain Sir, Your Devoted Humble Servant

Timothy Bloodworth

